           Case 1:17-cv-01789-DLC Document 432 Filed 09/13/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                           THE SOUTHERN DISTRICT OF NEW YORK

          SECURITIES AND EXCHANGE
          COMMISSION,
                                                            Case No. 17-CV-1789 (DLC)

                       Plaintiff,

                               v.

          LEK SECURITIES
          CORPORATION, et al.,



                       Defendants.



       DEFENDANTS PUSTELNIK, FAYYER AND AVALON’S MEMORANDUM OF
    LAW IN SUPPORT OF MOTION IN LIMINE TO PRECLUDE THE SEC FROM
     INTRODUCING EVIDENCE CONCERNING PURPORTED PAYMENTS TO
                PURPORTED ASSOCIATES OF PUSTELNIK

          PLEASE TAKE NOTICE that, upon Defendants Sergey Pustelnik, Nathan Fayyer, and

Avalon FA Ltd.’s (“Defendants”) Memorandum of Law in Support of their Motion in Limine to

Preclude the SEC from Introducing Evidence Concerning Purported Payments Made to

Purported Associates of Pustelnik and all pleadings, papers and proceedings in this action,

Defendants will move this Court before the Honorable Denise L. Cote at the U.S. Courthouse

located at 500 Pearl Street, NY, NY, at a date to be determined by the Court, for an Order

precluding the SEC from introducing evidence concerning purported payments made to

purported associates of Pustelnik, and for such other relief as this Court may deem just and

proper.
        Case 1:17-cv-01789-DLC Document 432 Filed 09/13/19 Page 2 of 2



       PLEASE TAKE FURTHER NOTICE that pursuant to the Court’s June 12, 2019

Scheduling Order, Plaintiff shall serve opposing papers no later than September 27, 2019, reply

papers shall be due October 2, 2019.




Dated: September 13, 2019


                                                    Respectfully submitted,



                                                    _____________________________
                                                    James M Wines
                                                    Law Office of James M Wines
                                                    1802 Stirrup Lane
                                                    Alexandria, VA 22308
                                                    202.297.6768
                                                    winesj@wineslegal.com

                                                    Steven Barentzen
                                                    Law Office of Steven Barentzen
                                                    17 State Street, Suite 400
                                                    New York, NY 10004
                                                    Phone: (917) 476-0953
                                                    Fax: (202) 888-6268
                                                    Steven@barentzenlaw.com

                                                    Attorneys for Defendants Sergey Pustelnik,
                                                    Nathan Fayyer and Avalon FA LTD




                                                   2
